DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
 
Status
Applicant’s reply dated 01 February 2021 to the previous Office Action dated 01 October 2020 is acknowledged. Pursuant to amendments therein, claims 1, 3-5, and 7-17 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2020.
	Claims 1, 3-5, and 7-13 are under current examination.

Priority
Receipt is acknowledged of a certified copy of foreign application DE 10 2017 222 176.3, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the 

	Although applicant filed a corrected Application Data Sheet (ADS) on 12 February 2019 correcting the foreign priority application number, such corrected ADS was not entered as it was not submitted along with a request for a corrected filing receipt per MPEP 601.05(a)(II).  The examiner believes (but is not certain) that applicant can now file a request for a corrected filing receipt, indicating the date on which the corrected ADS was previously filed, to receive a corrected filing receipt indicating the correct foreign application number, without the necessity of filing a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
It is further noted that the certified copy of the foreign application was submitted to the Office with a Certificate of Mailing dated 05 April 2019, which is within 16 months of the filing date of DE 10 2017 222 176.3 of 07 December 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (EP 3 047 840 A1; published 27 July 2016; of record; citations herein to English machine translation made 25 September 2020; of record) in view of Rodrigues et al. (US 2020/0016044 A1; published 16 January 2020; priority to 09 March 2017; of record) and Avery et al. (US 2014/0283865 A1; published 25 September 2014; of record).
Schwab et al. discloses a powdered preparation and sprayable dispersion used as a dry shampoo (abstract; paragraph [0001]) containing hydrophobic silica particles and hydrophobized starch (i.e., homoglycan product) (paragraph [0008]) wherein the weight ratio of hydrophobic silica particles to hydrophobized starch is preferably 1:50 to 1:2 (paragraph [0011]) wherein the weight ratio of hydrophobic silica particles and hydrophobized starch to aqueous phase is preferably 70:30 to 40:60 (i.e., 40-70 wt% hydrophobic silica and starch particles, and thus necessarily less than 70 wt% water) (paragraph [0012]) wherein the aqueous phase is preferably at least 90 wt% water (paragraph [0013]) wherein the hydrophobic silica particles are preferably silanized silica particles with a particularly preferred silanizing agent for example of hexamethyldisilazane (paragraph [0017]) wherein the hydrophobic silica particles can be for example AEROSIL R 812 S (paragraph [0021]) wherein a suitable hydrophobized starch is for example DRY-FLO PC starch (aluminum starch octenylsuccinate) or DRY-FLO TS (Tapioca Starch polymethylsilsesquioxane) (i.e., adsorption product of starch and polyorganosiloxane surface-active substance; amylose content less than about 30 wt%; polymethylsilsesquioxane film former) or mixtures of hydrophobized starches (paragraph [0022]) wherein the dispersion can be sprayed by means of a suitable spraying system (i.e., the dispersion can be contained in a suitable spraying system) for example an aerosol spray can with propellant (paragraph [0025]).

Rodrigues et al. discloses a dry shampoo composition (paragraph [0007]) wherein the composition preferably comprises at least one sebum-absorbing powder (paragraph [0109]) such as starches (paragraph [0110]) such as modified starches (paragraph [0111]) wherein examples include DRY FLO PLUS (i.e., a version of DRY-FLO PC) and D.S.A.7 (i.e., rice starch adsorbed with cetrimonium chloride cationic alkylammonium salt surfactant) (paragraph [0083]).
Avery et al. discloses a hair cleaning kit comprising a dry shampoo comprising a particulate material preferably a starch preferably in the form of an aerosol (abstract) wherein suitable spray containers for the dry shampoo are well known in the art and include conventional non-aerosol pump sprays i.e., “atomisers” or aerosol containers having a propellant (paragraph [0024]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwab et al. and Rodrigues et al. and Avery et al. by combining any of the modified starches of Schwab et al. and Rodrigues et al., such as DRY-FLO TS (i.e., starch adsorbed with polyorganosiloxane) of Schwab et al. and D.S.A.7 (i.e., rice starch adsorbed with cetrimonium chloride cationic alkylammonium salt surfactant) for use as the modified starch in the preparation and dispersion of Schwab et al. as discussed above using the constituents included therein as discussed above, and also by using a prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06, and both Schwab et al. and Rodrigues et al. suggest using mixtures of modified starches in dry shampoo.  A person of ordinary skill in the art before the effective filing date of the claimed invention also would have been motivated to do so given that both aerosol (i.e., with propellant) and non-aerosol (i.e., without propellant) spray containers are well known in the art of dry shampoos as disclosed by Avery et al., and given that the selection of a known material based on its suitability for its intended use (e.g., propellant-free dry shampoos in non-aerosol spray containers) supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claim 9, as discussed above, Schwab et al. discloses dry shampoo containing 40-70 wt% hydrophobic silica and starch particles, wherein the weight ratio of hydrophobic silica particles to hydrophobized starch is preferably 1:50 to 1:2, and thus the concentration of silica therein is ½ to 1/50 of 40-70 wt%, or 0.8-35 wt%, and thus the concentration of starch therein is 40-70 wt% minus 0.8-35 wt%, or 5-69.2 wt%, and the ranges of 0.8-35 wt% silica and 5-69.2 wt% starch overlap the claimed ranges of about prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).

Claims 1, 3-5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. in view of Rodrigues et al. and Avery et al. as applied to claims 1, 3-4, and 7-13 above, and further in view of Schwarzkopf (GB-1235908-A; published 16 June 1971; of record).
Schwab et al., Rodrigues et al., and Avery et al. are relied upon as discussed above.
Schwab et al., Rodrigues et al., and Avery et al. do not disclose dyed starch as in claim 5.
Schwarzkopf discloses using dyed starch in dry shampoo to render any particles left in the hair no longer visible (column 2 lines 58-84).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwab et al., Rodrigues et al., Avery et al., and Schwarzkopf by using in the preparation and dispersion of Schwab et al. in view of Avery et al. and Rodrigues et al. as discussed above a starch therein that is dyed as suggested by Schwarzkopf, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to render any particles left in the hair no longer visible as suggested by Schwarzkopf.

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejections fail to account for why a skilled artisan would have considered applying the teachings of Schwab et al. and Rodrigues et al. to compositions that are free of propellant with due consideration of the challenges associated with such compositions as set forth in the present application such as at paragraph [0007] (remarks pages 6-7).  In response, paragraph [0007] of the present application merely asserts that “the removal of powder compositions is technically more difficult to achieve than the removal of a solution or a paste from a container”.  That is not an assertion that the prior art does not teach propellant-free dry shampoo powder compositions, and in fact, as discussed in the rejections, Avery et al. teaches that suitable spray containers for dry shampoo are well known in the art and include conventional non-aerosol pump sprays i.e., “atomisers”.  Thus, the evidence indicates that conventional non-aerosol pump sprays are well known in the art of dry shampoos, and applicant’s argument that a skilled artisan would not have considered applying the teachings of Schwab et al. and Rodrigues et al. to propellant-free compositions is not persuasive.
Applicant argues that Schwab et al. and Rodrigues et al. require propellant and omitting propellant therefrom renders the compositions unsuitable for their intended purpose (remarks pages 6-7, 9).  In response, Schwab et al. is directed to a dry shampoo, wherein such shampoo can be sprayed by means of a suitable spraying system (i.e., the dispersion can be contained in a suitable spraying system) for example 
Applicant argues that Schwab et al. and Rodrigues et al. provide homoglycans in different forms and the rejections fail to account for how a skilled artisan would have overcome the disparities in the manner in which the homoglycans are used in the respective compositions (remarks pages 6-9).  In response, Schwab et al. claims that any hydrophobized starch (i.e., homoglycan) may be used in the composition (claim 1), and mentions several different hydrophobized starches, and specifically suggests using mixtures of hydrophobized starches (paragraph [0022]).  Thus, using any hydrophobized starches known for use in dry shampoo, including those suggested in Rodrigues et al., in the composition of Schwab et al., would have been obvious.  The fact that a portion of the hydrophobized starch of Schwab et al. may be included in a shell enveloping aqueous droplets (claim 2) does not detract from the suggestion of Schwab et al. to use any hydrophobized starch including mixtures thereof as discussed above.
Applicant argues that Schwab et al. and Rogrigues et al. fail to provide recognition that a combination of homoglycans can be useful for any purpose (remarks 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617